 

 

Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 1 of 16. PagelD #: 6

FILED
ORME COUNTY
ay JEN DT BM 9: 56
ti ne COMMON PLEAS
, oe BURT Oe en Ei
IN THE COURT OF COMMON PLEAS
LORAIN COUNTY, OHIO

   

_ SUZANNE KESSLER
P.O. Box 113 -
. Galveston, Indiana 46932

  

Plaintiff, JUDGE D. CHRIS COOK.

VS.
COMPLAINT
SANDUSKY RESORTS, INC.
d/b/a or a/k/a South Shore Inn
2047 Clevelarid Road
Sandusky, Ohio 44870

(Jury Demand Endorsed Hereon)

Also Serve:

Sandusky Resorts, Inc.
Attn: Neéma Patel, Statutory Agent
d/b/a South Shore Inn
205 Brandon Boulevard
Sandusky, Ohio 44870.

 

902 Brandon Boulevard
Sandusky, Ohio 44870

' Also Serve:
Sandusky Hospitality, Inc.
d/b/a South Shore Inn
2047 Cleveland Road
Sandusky, Ohio 44870

)
)
)
)
)
+)
)
}
)
)
)
)
)
)
y
)
)
)
)
)
)
)
)
)
)
)
)
)
-)
)
)
)

EXHIBIT

-and- .

 
Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 2 of 16. PagelD #: 7

RANCHO PILLOW, LTD.
351 Williamsburg Drive
Avon Lake, Ohio 44012

-and-

JOHN DOES 1 THROUGH 10

(Names and addresses currently unknown)
Corporation(s), partnership(s), other
business entities and/or individuals
described in more detail herein.

Defendants.

NOW COMES Plaintiff Suzanne Kessler, by and through the undersigned counsel, and
for her complaint against the Defendants, states as follows: |
PARTIES, VENUE AND JURISDICTION

1. At all times relevant herein, Plaintiff Suzanne Kessler was and remains a resident of the
State of Indiana.

2. At all times relevant herein, Defendant Sandusky Resorts, Inc., d/b/a or a/k/a South Shore

| Inn, was (and remains) a for-profit corporation or other business entity organized and
existing under the laws of the State of Ohio with a principal place of business located at
902 Brandon Boulevard, Sandusky, Ohio and was doing business in Erie County, Ohio.

3. At all times relevant herein, Defendant Sandusky Hospitality, Inc., d/b/a or a/k/a South
Shore Inn, was (and remains) a for-profit corporation or other business entity organized
and existing under the laws of the State of Ohio with a principal place of business located at

902 Brandon Boulevard, Sandusky, Ohio and was doing business in Erie County, Ohio.

4. At all times relevant herein, Defendant Rancho Pillow, Ltd. was (and remains) a for-profit

 
Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19: 3 of 16. PagelD #: 8

limited liability company or other business entity organized and existing under the laws of
the State of Ohio with a principal place of business located at 351 Williamsburg Drive,
Avon Lake, Ohio and was doing business in Erie County, Ohio.

| At all times relevant herein, Defendants J ohn Does 1 through 10 are individuals, agencies,
corporations, partnerships, and/or other business entities who are/were organized and
existing under the laws of Ohio and/or some other state. The exact name(s), address(es)
and identity(ies) of John Does 1 through 10 are currently unknown and could not be
discovered with reasonable and due diligence prior to the filing of this Complaint.
Plaintiff will seek leave to amend this Complaint to specifically identify the exact names
and addresses of John Does 1 through 10 once their exact names and addresses are
discovered, known and identified.

COUNT ONE
(Negligence)

Plaintiff incorporates, restates, and re-alleges each and every preceding paragraph as if
fully rewritten herein. |
Plaintiff believes and therefore states that at all times relevant herein, Defendants,
individually or jointly, owned, co-owned, managed, possessed, operated, controlled,
staffed and/or maintained the South Shore Inn located at 2047 Cleveland Road,
Sandusky, Ohio 44870 (hereinafter the “South Shore Inn”).
Defendants’ operation of the South Shore Inn is supported solely on the basis of business
invitees. Defendants, through various advertising media, advertise for and solicit the

_ business of individuals, including Plaintiff Suzanne Kessler, and invites members of the

. general public, - ‘+o its premises for the purpose of renting rooms therein.
10.

Ll,

12.

13,

14.

15.

16.

Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 4 0f 16. PagelD #: 9

Legionella bacteria can grow and multiply in water systems. It poses a significant danger
to people utilizing contaminated water systems. Such contaminated water can easily
cause illness when water vapor or mist is inhaled. Once inhaled, the Legionella bacteria
can cause Legionnaires' Disease (Legionellosis), which is a severe form of pneumonia.
Hotel and mote! spas/hot tubs and pools, such as those at the South Shore Inn, are
frequently the source of Legionella bacteria exposure and cause of Legionnaires’ Disease.

Defendants knew or should have known of the frequent and inherent dangers of Legionella

bacteria exposure and Legionnaires’ Disease with their pool and spa/hot tub at the South

Shore Inn.

_ Defendants knew or should have known of the importance and necessity to properly

. maintain their pool and spa/hot tub at the South Shore Inn so as to prevent such Legionella

bacteria contamination, exposure, dangers and outbreaks.

Defendants knew or should have known that its water systems could become contaminated

_ with Legionella bacteria if not properly maintained.

On or about July 3, 2017 and July 4, 2017, Plaintiff Suzanne Kessler was lawfully on the

premises of and was a business invitee and guest at the South Shore Inn.

At that same time and place, Plaintiff Suzanne Kessler used the spa/hot tub of the South

Shore Inn and was exposed to the Legionella bacteria, resulting in her contracting
Legionnaires’ Disease and sustaining the injuries, harms, damages and losses described
more fully below.

Defendants owed a duty to invitees of the South Shore Inn, including Plaintiff Suzanne

Kessler, to use ordinary and reasonable care under the circumstances, including keeping

~ the water systems including the pool and spa/hot tub free from harmful and dangerous

4

 
17. -

Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 5 of 16. PagelD #: 10

pathogens, including Legionella bacteria.

Defendants breached their duty to Plaintiff in each of, but not limited to, the following

ways

a. Failing to timely, properly and adequately monitor, sample and test its water
systems (including the pool and spa/hot tub);

b. Failing to implement a water management plan, including testing and sanitizing,
sufficient to prevent Legionella bacteria in their pool and spa/hot tub, in order to
protect its guests, patrons and invitees;

c. Failing to adequately, properly and timely analyze, test, monitor and assess the
safety of its water supply and systems (including the pool and spa/hot tub) in light
of the risks posed by Legionella bacteria;

dd. Failing to adequately, properly and timely install, implement or apply proper
chemical treatments of its water supply (including the pool and spa/hot tub);

€. Failing to adequately, properly and timely perform regular and proper assessments
of its water supply and systems (including the pool and spa/hot tub), including
inadequate testing protocols;

f, Failing to adequately train, supervise, inform, and instruct its employees, agents,
contractors or those acting on their behalf regarding the safe operation of its water
supply (including the pool and spa/hot tub) in light of the risks of Legionella

| bacteria contamination;

g. Failing to maintain the pool and spa/hot tub with the degree of care and caution

required of a reasonable and prudent motel owner, operator and person under

similar circumstances;
18.

19,

20.

Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 .6 of 16. PagelD #: 11

h. Failing to properly maintain the pool and spa/hot tub in a reasonable and safe
condition;

i, Failing to inspect the premises, including the pool and spa/hot tub for a dangerous
condition in a timely, proper, reasonable, and adequate manner;

j Failing to remove, address and/or repair a dangerous condition on the premises,

including in the pool and spa/hot tub;

ik Failing to enact and enforce policies and procedures to keep the premises, including

the pool and spa/hot tub, in a reasonable and safe condition;

me Failing to timely warn guests, invitees and patrons, including Plaintiff, of the

dangerous condition of the pool and spa/hot tub; and
m. Defendants were otherwise negligent or otherwise failed to exercise ordinary,

reasonable or due care.

. Defendants created a dangerous condition on the premises of the South Shore Inn which

resulted in the presence of Legionella bacteria by maintaining the premises in a manner

that threatened the health and safety of their guests and invitees, including Plaintiff, and

failed to timely and properly remedy this condition and warn their guests and invitees.

The dangerous and defective condition complained of herein existed for a sufficient period

of time prior to Plaintiff's exposure such that Defendants, in the exercise of reasonable

care, knew or should have known of the dangerous and defective condition and should

have taken steps to address, eliminate and remedy it and warn their guests and invitees,
including Plaintiff.

Defendants, by -»d through their employees, contractors, agents or those acting on their

behalf, had actu. -otice and knowledge of the dangerous and defective

6

 
21.

22.

23.

24.

25.

Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 7 of 16. PagelD #: 12

condition of the premises - namely, the pool and spa/hot tub being at risk of and containing

| the Legionella bacteria - yet nonetheless failed to timely, adequately, and properly address,

eliminate and remedy it and warm their guests and invitees, including Plaintiff.

Defendants, by and through their employees, contractors, agents or those acting on their

~ behalf, caused, permitted, and/or allowed the premises (including the pool and spa/hot tub)

to be, become, and remain in a dangerous and defective condition and failed to warn their

_ guests and invitees, including Plaintiff.

- Defendants are directly liable for their own negligent acts and omissions as well as for the

acts and omissions of their employees, agents and servants by virtue of the doctrines of -

_ respondeat superior, employer-employee relations, agency, apparent agency, implied

_ agency, master-servant relations, loaned servant relations, joint venture, joint and several

liability, vicarious liability and/or contract.

Defendants, their employees, agents, contractors or those actin ¢ on their behalf, were
solely responsible for maintaining the water systems, including the pool and spa/hot tub, at
the South Shore Inn and were solely responsible for preventing Legionella bacteria from
infecting their guests and invitees.

At all times relevant herein, the water systems, including the pool and spa/hot tub, at the
South Shore Inn were under the exclusive dominion, control and management of
Defendants, their employees, agents, contractors or those acting on their behalf.

The contamination and presence of Legionella bacteria in Defendants’ pool and spa/hot tub

~ on or about July 3 and July 4, 2017 would not have occurred in the ordinary course of

events had Defendants not been negligent and had Defendants used reasonable care-in the

operation and maintenance of the pool and spa/hot tub.

7
26,

27,

28.

29.

30.

31.

Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 8 of 16. PagelD #: 13

The events alleged and the dangerous and defective condition that caused Plaintiffs

disease, illness, complications and symptomis does not occur in the absence of negligence.

No action of Plaintiff in any way caused or contributed to the contamination and presence

of Legionella bacteria in Defendants’ pool and spa/hot tub.

As a direct and proximate result of Defendants’ negligence, Plaintiff Suzanne Kessler

- contracted Legionnaires’ Disease with complications and symptoms including, without

limitation, acute hypoxic respiratory failure, severe community acquired Legionella

pneumonia, sepsis, exacerbation of chronic obstructive pulmonary disease,

_ encephalopathy, anemia, chronic pain, muscle aches, leukocytosis, breathing difficulty,

weakness and fatigue, memory loss, and numerous and various other currently
undiagnosed or unknown injuries. Some or all of these injuries, illness, complications and
symptoms resulted in severe, prolonged, ongoing, and/or permanent physical, mental and
emotional trauma, pain, suffering, illness, discomfort, limitations, restrictions and/or

disability; all of which Defendants are liable for.

~ Asa further direct and proximate result of Defendants’ negligence, Plaintiff Suzanne

Kessler required medical care, treatment and therapy for her injuries, disease, illness,

complications and symptoms and expects to require additional medical care, treatment

and therapy in the future.

' As a further direct and proximate result of Defendants’ negligence, Plaintiff Suzanne

Keésler incurred extensive expenses for the evaluation, diagnosis, care and treatment of
her injuries, disease, illness, complications and symptoms and expects to incur additional
expenses into the future; all of which Defendants are liable for.

As a further direct and proximate result of Defendants’ negligence, Plaintiff Suzanne

8
32.

33.

34.

35.

Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 9 of 16. PagelD #: 14

Kessler suffered (and will continue to suffer) a loss in the enjoyment of her life and in her
ability to live free of pain, discomfort and disability and has suffered (and will continue
to suffer) a loss of her ability to perform her usual functions including those involved

with daily activities as well as those activities from which she derived pleasure and

enjoyment; all of which Defendants are liable for.

_ Asa further direct and proximate result of Defendants’ negligence, Plaintiff Suzanne

Kessler has incurred (and will continue to incur) economic losses and out-of-pocket
expenses including, but not limited to, prescription and medical supply expenses and
charges, as well as fees and expenses related to prosecuting this action; all of which
Defendants are liable for.

Plaintiff believes that some or all of her injuries, complications, symptoms, damages,

~ harms, and losses as stated herein are ongoing, long lasting and/or permanent and will

continue into the indefinite future.
Plaintiff further believes and therefore states that if and to the extent that the evidence

demonstrates that her injuries, disease, illness, complications, symptoms, damages, harms

~ and losses set forth herein is the result of misconduct on the part of the Defendants that

constitutes willful, wanton, intentional, deliberate and malicious conduct, and/or a

conscious, reckless or flagrant disregard for the rights and safety of another person .

_ (including Plaintiff) which had a great probability of causing substantial harm, then

Plaintiff is also entitled to an award of punitive damages, legal fees, and litigation expenses

against the Defendants.

. Plaintiff further believes and there states that if and to the extent that the Defendants

authorized, par. ‘' or ratified acts or omissions of its officer(s), director(s),

9
Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 10 of 16. PagelD #: 15

supervisor(s), foremen, employee(s), agent(s), servant(s), and/or subcontractor(s) that
constitute willful, wanton, intentional, deliberate and malicious conduct, and/or
demonstrates a conscious, reckless and/or flagrant disregard for the rights and safety of

~ another person (including Plaintiff) which had a great probability of causing substantial
harm, thereby also entitling Plaintiff to an award of punitive damages against the

Defendants.

WHEREFORE, Plaintiff Suzanne Kessler demands judgment against Defendants,
Sandusky Resorts, Inc., Sandusky Hospitality, Inc., Rancho Pillow, Ltd. and John Does 1
through 10, jointly and severally, for compensatory damages in excess of Twenty-Five Thousand
Dollars ($25,000.00), plus punitive damages in excess of Twenty-Five Thousand Dollars
($25,000.00), plus attorney fees, litigation expenses, costs of this action and such further relief as

the Court may deem just and proper.

  

Pune Go Gp

PLEWINe G y ., LP.A.
Davill R. Grant (possi 6)
Frank L. Gallucci, III (0072680)

55 Public Square, Suite 2222

Cleveland, Ohio 44113

Tel: (216) 861-0804 Fax: (216) 861-5322.

Email: dgrant lawyer.com -
Counsel for Plaintiff

 

10

 
Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 11 of 16. PagelD #: 16

 

 

Frank L. Gallucei, III (0072680)
Counsel for Plaintiff

David R. Erle ee 6)

11

 
Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 12 of 16. PagelD #: 17

 

 

 

 

 

 

 

 

LORAIN COUNTY COURT OF COMMON PLEAS
LORAIN COUNTY JUSTICE CENTER
225 COURT STREET
ELYRIA, OHIO 44035

 

SUZANNE KESSLER CASE NO. 19CV198500 .
PO BOX 413
GALVESTON, IN 46932

VS.
TO: RANCHO PILLOW LTD
351 WILLIAMSBURG DR
AVON LAKE, OH 44012
SUMMONS ON COMPLAINT

You have been named defendant ina complain filed in Lorain County Court of Common Pleas by
plaintiff(s}:

SUZANNE KESSLER.
POBOX113.
GALVESTON, IN 46932

A copy of the comolaint is attached hereto. The name and address of the plaintiff's attorney is:

You are hereby summoned and required to serve @ Copy of your answer to the complaint upon, the. a

 

 

 
  

plaintiff's attorney, or upon the plaintiff, if he has no attorney of record, within TWENTY-EIGHT (23) DAYS: -
after service of this summons on. you, exclusive of the day you receive if. Your answer must ALSO be”

 

 

filed with this Court within three (3) days after you serve, (delivered or by mail), a copy of your answer on.

the plaintiff's attorney.

if you fail to appear and defend, judgment by default will be rendered against you for the relief dernandec
in the complaint.

TOM ORLANDO

CLERK OF COURTS OF COMNON PLEAS

_ LOR GUNTY, QHIO-
7I512019
fe Be Bs BY: .

Deputy Clerk )

 

*19CV198500*

 

 

 

 

 

 

 

 

 
Ya

AARNE YEE eae aes

ERSTE Beem oe merry eng |

 
   
 

    

       

co

a

Hf

QO

cab)

o

©

ou

©

a

—

° 3
“| vo
a :
o :

a

—

a :
a . |
— . ca
~ ad seatlee &

Oo 3

-

@

i

~

- .
on £
Sa

S =.

ey fuga be 20 ae : | ; Z1Ss-seory HO wuts

IOOLY ISIN - HATIG MOD $77
S}INOD JO BRIO AUIOD UleIO']

OGNVTIO WOL {

   

i pb F200 § ceore diz.
O

   

 

8-

NSaOd ANd CSOWLSOd SA
ca
©

k

tas

 
 
    

3
n
©
O
ar

: s 2

Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 14 of 16. PagelD #: 19
t : Poa

 

 

 
Case: 1:19-cv-01628-PAB Doc #: 1-2 Filed: 07/17/19 15 of 16. PagelD #: 20

a

2

|

B

Solas idieoeyy WunjeyY Bursn Joy noA yueUL & |
Zi

=:

RETURN RECEIPT REQUESTED z 3

1

USPS® MAIL CARRIER
DETACH ALONG PERFORATION

a

Boerne 0 een eee ~ ae e

Thank you for using Return Receipt Service «,
 

 
 

 
 

a
N
tt
QO
®
om
‘©
oO
oO
4 ge erga ct Tape ero ean Fema ron Ta tas ena are to mR,
S ‘
Ss .
a i
Oo
a
a
Ne
a ~
Y ooops eo ote dete thet sekcouhuer bse cblswii bans : on a
oO ae
3
&
LL
“
a ce
i
oO
oO

SG HALE BETS BOLE Wed HThk es.
Osiaz oo wir oozovecons : _ a. vise-score Ho “eudra
SkOer dle |

 
    
     

LOOL[A SALT - PINS LAND zz

 
   

      

we

( SaMOE MANA IOVS ST) *
S .

OQ

 

ws
3
n
©
O
